                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                 EASTERN DIVISION

 OSCAR FERNANDEZ INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF ISIDRO
 FERNANDEZ,

                PLAINTIFF,

     V.                                                          Case No. 6:20-cv-02079

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM BROWER,               PLAINTIFF’S MOTION TO REMAND
 MARY A. OLEKSIUK, ELIZABETH CROSTON,
 TOM HART, HAMDIJA BEGANOVIC, JAMES
 HOOK, RAMIZ MUHELJIC, MISSIA ABAD
 BERNAL; AND JOHN/JANE DOES 1-10,

                DEFENDANTS.


       Plaintiffs, through counsel, respectfully request, for the reasons set forth in the Brief filed

contemporaneously herewith, that the Court remand this action to the District Court for Black

Hawk County, Iowa.



       DATED this 2nd day of November, 2020.

                                                      _/s/ Thomas P. Frerichs_____________
                                                      Thomas P. Frerichs (AT0002705)
                                                      Frerichs Law Office, P.C.
                                                      106 E. 4th Street, P.O. Box 328
                                                      Waterloo, IA 50704-0328
                                                      319.236.7204 / 319.236.7206 (fax)
                                                      tfrerichs@frerichslaw.com

                                                      John J. Rausch
                                                      Rausch Law Firm, PLLC
                                                      3909 University Ave., P.O. Box 905
                                                      Waterloo, IA 50704-0905
                                                      319.233.3557 / 319.233.3558 (fax)
                                                      rauschlawfirm@dybb.com



          Case 6:20-cv-02079-KEM Document 22 Filed 11/02/20 Page 1 of 3
                                             Mel C. Orchard, III (admitted pro hac vice)
                                             G. Bryan Ulmer, III (admitted pro hac vice)
                                             Gabriel Phillips (admitted pro hac vice)
                                             The Spence Law Firm, LLC
                                             15 S. Jackson Street
                                             P.O. Box 548
                                             Jackson, WY 83001
                                             307.337.1283 / 307.337.3835 (fax)
                                             orchard@spencelawyers.com
                                             ulmer@spencelawyers.com
                                             phillips@spencelawyers.com

                                             Attorneys for the Plaintiffs




PLAINTIFF’S MOTION TO REMAND — PAGE 2 OF 3
        Case 6:20-cv-02079-KEM Document 22 Filed 11/02/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of November 2020, a true and correct copy of the
above and foregoing Plaintiff’s Motion to Remand was served via CM/ECF Electronic
Transmission on the following:
          Kevin J. Driscoll
          Finley Law Firm, P.C.
          699 Walnut Street, Suite 1700
          Des Moines, Iowa50309
          Email: kdriscoll@finleylaw.com

          Christopher S. Coleman
          Perkins Coie LLP
          2901 N. Central Avenue
          Suite 2000
          Phoenix, Arizona 85012
          Email: CColeman@perkinscoie.com

          Mary Gaston
          Perkins Coie LLP
          1201 Third Avenue
           Suite 4900
          Seattle, Washington 98101-3099
          Email: MGaston@perkinscoie.com

          Attorneys for Defendants Tyson Foods, Inc.
          and Tyson Fresh Meats, Inc.



                                                  _/s/ Thomas P. Frerichs_____________
                                                  Thomas P. Frerichs
                                                  Frerichs Law Office, P.C.




PLAINTIFF’S MOTION TO REMAND — PAGE 3 OF 3
         Case 6:20-cv-02079-KEM Document 22 Filed 11/02/20 Page 3 of 3
